
	
		I
		112th CONGRESS
		1st Session
		H. R. 2231
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mrs. Noem (for
			 herself, Mr. Berg, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate
		  the ethanol tax credits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Modernization and Deficit
			 Reduction Act.
		2.Termination of ethanol
			 tax credits
			(a)Excise tax
			 credit and direct paymentsSections 6426(b)(6) and 6427(e)(6)(A) of
			 the Internal Revenue Code of 1986 are each amended by striking December
			 31, 2011 and inserting June 30, 2011.
			(b)Income tax
			 creditParagraph (1) of
			 section 40(e) of such Code is amended—
				(1)by striking
			 December 31, 2011 in subparagraph (A) and inserting June
			 30, 2011, and
				(2)by striking
			 January 1, 2012 in subparagraph (B) and inserting July 1,
			 2011.
				(c)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after June 30, 2011.
			3.Extension and
			 modification of alternative fuel vehicle refueling property credit
			(a)ExtensionSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking
			 placed in service— and all that follows and inserting
			 placed in service after the earlier of December 31, 2016, or the date on
			 which the Secretary certifies that at least 53,000 qualified alternative fuel
			 refueling properties (other than properties described in subsection (c)(2)(C))
			 have been placed in service..
			(b)Only certain
			 ethanol blends eligible for creditSubparagraph (A) of section
			 30C(c)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(A)Any fuel—
						(i)at
				least 85 percent of the volume of which consists of one or more of the
				following: natural gas, compressed natural gas, liquified natural gas,
				liquefied petroleum gas, or hydrogen, or
						(ii)at least 85
				percent of the volume of which consists of—
							(I)ethanol, or
							(II)ethanol and
				gasoline or one or more of the fuels described in clause (i), but only if at
				least 15 percent and not more than 85 percent of the volume of such fuel
				consists of
				ethanol.
							.
			(c)Credit for
			 dual-Use refueling propertySubsection (e) of section 30C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Dual-use
				refueling property
						(A)In
				generalIn the case of any dual-use refueling property, 100
				percent of the cost of such property shall be treated as qualified alternative
				fuel refueling property if the taxpayer certifies, in such time and manner as
				the Secretary shall prescribe, that such property will be used in more than a
				de minimis capacity for the purposes described in section 179A(d)(3)(A)
				(applied as specified in subsection (c)(2)).
						(B)RecaptureIf
				at any time within 5 years after the date of the certification under
				subparagraph (A) the dual-use refueling property ceases to be used as required
				under such subparagraph, 100 percent of the cost of such property shall be
				subject to recapture under paragraph (5).
						(C)Dual-use
				refueling propertyFor purposes of this paragraph, the term
				dual-use refueling property means property that is both qualified
				alternative fuel vehicle refueling property and property used—
							(i)to
				store or dispense fuels not described in subsection (c)(2), or
							(ii)to store fuels
				described in subsection (c)(2) for any purpose other than delivery of such fuel
				into the fuel tank of a motor
				vehicle.
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after June 30, 2011.
			4.Extension of
			 cellulosic biofuel producer credit through 2014Subparagraph (H) of section 40(b)(6) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2013 and inserting January 1, 2015.
		5.Extension of
			 special depreciation allowance for cellulosic biofuel plant
			 propertySubparagraph (D) of
			 section 168(l)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2015.
		6.Algae treated as a
			 qualified feedstock for purposes of the cellulosic biofuel producer credit,
			 etc
			(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(I)is derived solely by, or from, qualified
				feedstocks,
				and
					.
			(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 of the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I),
			 respectively, and by inserting after subparagraph (E) the following new
			 subparagraphs:
				
					(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
						(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
						(ii)any cultivated
				algae, cyanobacteria, or lemna.
						(G)Special rules
				for algaeIn the case of fuel which is derived by, or from,
				feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer
				to another person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II)—
						(i)such sale shall be
				treated as described in subparagraph (C)(i),
						(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) in the hands
				of such taxpayer, and
						(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
						.
			(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
				(1)In
			 generalSubparagraph (A) of section 168(l)(2) of the Internal
			 Revenue Code of 1986 is amended by striking solely to produce cellulosic
			 biofuel and inserting solely to produce second generation
			 biofuel (as defined in section 40(b)(6)(E)).
				(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code, as amended
			 by this Act, is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
					(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
					(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
					(d)Conforming
			 amendments
				(1)Section 40 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
					(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
					(2)Clause (ii) of
			 section 40(b)(6)(E) of such Code is amended by striking Such term shall
			 not and inserting The term second generation
			 biofuel shall not.
				(3)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
				(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				7.Budgetary
			 effects
			(a)PAYGO
			 scorecardThe budgetary
			 effects of this Act (and the amendments made by this Act) shall not be entered
			 on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
			(b)Senate PAYGO
			 scorecardThe budgetary effects of this Act (and the amendments
			 made by this Act) shall not be recorded on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
			
